
	
		One Hundred Tenth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Thursday, the fourth
		day of January, two thousand and seven
		S. 1352
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 127 East Locust Street in Fairbury, Illinois,
		  as the Dr. Francis Townsend Post Office
		  Building.
	
	
		1.Dr. Francis Townsend Post Office
			 Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 127 East Locust Street in Fairbury, Illinois, shall be known
			 and designated as the Dr. Francis Townsend Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Dr.
			 Francis Townsend Post Office Building.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
